DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the brackets in figures 4-7 should be labeled or removed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --ELECTRICAL CONNECTOR WITH A RECEPTACLE IN A FIRST CASE AND A MATING PLUG INTEGRATED WITH A SECOND CASE--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With regard to claim 1, it is unclear when the receptacle and the plug are fitted together, whether it is permanently or just when the plug and receptacle are mated.  For prior art analysis, either of these will be considered to meet this limitation.  Claims 2-5 include all the limitations of claim 1 and are rejected for the same reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jun et al. (WO2006117892A1).
With regard to claim 1, Jun teaches, as shown in figure 1: “A connector 20 and 21 comprising: a receptacle 27 attached to a substrate 24 accommodated in a first case 25; and a plug 28 attached to one end of a cable (upper cable 21a in figure 1), integrated with a second case 25b assembled to the first case 25, and fitted to the receptacle 27, wherein a separate cable (second 21a from the top in figure 1) different from the cable integrated with the second case 25b together with the plug 28 is integrated with the second case 25b”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (WO2006117892A1).
With regard to claim 2, Jun teaches: “The connector according to claim 1”, as shown above.
	That embodiment of Jun does not teach: “wherein the plug is integrated at a position eccentric from a center of the second case.
However, in another embodiment, Jun teaches, as shown in figure 3: “wherein the plug 127 is integrated at a position eccentric from a center of the second case 125b”.  it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of the second embodiment of Jun with the first embodiment of Jun in order to move the plug so that it is at a position eccentric from a center of the second case in order to fit the connector in differently shaped spaces.  Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

With regard to claim 3, Jun teaches: “The connector according to claim 1”, as shown above.
Jun does not teach: “wherein the second case is provided with a plurality of screw insertion holes through which a plurality of screws that fasten the second case to the first case are inserted, and the screw insertion holes have a diameter that is smaller than a diameter of heads of the screws and is larger than a diameter of a plurality of screw holes provided in the first case and with which the screws are screwed while being inserted through the screw insertion holes”.
However, Jun does teach, as shown in figures 4a-4e and taught in paragraph 65, the use of screws to connect the first 125a and second 125b cases together.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combined the features of these embodiments of Jun in order to hold the first and second cases together.  Also, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the diameter of the insertion holes narrower than the heads of the screws, since this is how screws work to hold objects together.  Also, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the screw holes in the first case narrower in diameter than the screw insertion holes in order for the threading of the screw to get traction in the first case so the screw can hold the first case to the second case.

With regard to claim 4, Jun teaches: “The connector according to claim 1”, as shown above.
That embodiment of Jun does not teach: “wherein the plug is integrated at a position eccentric from a center of the second case.
However, in another embodiment, Jun teaches, as shown in figure 3: “wherein the plug 127 is integrated at a position eccentric from a center of the second case 125b”.  it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of the second embodiment of Jun with the first embodiment of Jun in order to move the plug so that it is at a position eccentric from a center of the second case in order to fit the connector in differently shaped spaces.  Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Jun does not teach: “wherein the second case is provided with a plurality of screw insertion holes through which a plurality of screws that fasten the second case to the first case are inserted, and the screw insertion holes have a diameter that is smaller than a diameter of heads of the screws and is larger than a diameter of a plurality of screw holes provided in the first case and with which the screws are screwed while being inserted through the screw insertion holes”.
However, Jun does teach, as shown in figures 4a-4e and taught in paragraph 65, the use of screws to connect the first 125a and second 125b cases together.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combined the features of these embodiments of Jun in order to hold the first and second cases together.  Also, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the diameter of the insertion holes narrower than the heads of the screws, since this is how screws work to hold objects together.  Also, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the screw holes in the first case narrower in diameter than the screw insertion holes in order for the threading of the screw to get traction in the first case so the screw can hold the first case to the second case.

With regard to claim 5, Jun teaches: “The connector according to claim 2”, as shown above.
Jun does not teach: “wherein the second case is provided with a plurality of screw insertion holes through which a plurality of screws that fasten the second case to the first case are inserted, and the screw insertion holes have a diameter that is smaller than a diameter of heads of the screws and is larger than a diameter of a plurality of screw holes provided in the first case and with which the screws are screwed while being inserted through the screw insertion holes”.
However, Jun does teach, as shown in figures 4a-4e and taught in paragraph 65, the use of screws to connect the first 125a and second 125b cases together.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combined the features of these embodiments of Jun in order to hold the first and second cases together.  Also, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the diameter of the insertion holes narrower than the heads of the screws, since this is how screws work to hold objects together.  Also, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the screw holes in the first case narrower in diameter than the screw insertion holes in order for the threading of the screw to get traction in the first case so the screw can hold the first case to the second case.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831